Citation Nr: 0947072	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a crush 
injury to the right great toe. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1951 to 
November 1952.  In addition to other awards and decorations, 
the Veteran is in receipt of the Purple Heart and the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland, California in 
October 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his 
military service in Korea and the in-service crush injury to 
his right great toe is an event consistent with the 
circumstances, conditions, or hardships of that service.  

2.  The medical evidence reflects that the currently 
diagnosed crush injury residuals are as likely as not related 
to the described in-service event. 


CONCLUSION OF LAW

A crush injury to the right great toe was incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

As will be discussed in full below, the Board finds that 
service connection is warranted for the claimed right great 
toe crush injury; therefore, a full discussion of whether VA 
met these duties is not needed as no prejudice can flow to 
the Veteran from any notice or assistance error, based upon 
the full grant of the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for residuals of a crush 
injury to his right great toe, which he contends initially 
manifested in service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and competent evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

Where, as here, a veteran engaged in combat with the enemy 
during his service, his lay testimony of injuries sustained 
in service will be sufficient to establish an in-service 
incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the Veteran's 
DD Form 214 confirms his combat service based upon his 
receipt of the Purple Heart and Combat Infantryman's Badge.  
He contends that during his combat service in Korea, he was 
starting the engine of a jeep when one began to roll down a 
hill unexpectedly.  The Veteran reports attempting to stop 
the runaway jeep when the largest toe of his right foot was 
crushed, causing his toenail to come off.  The described 
event and resulting injury is found to be consistent with the 
circumstances of his service.  Thus, the in-service event is 
established.  38 U.S.C.A. § 1154(b) (West 2002).  

There is also evidence of a current disability pertinent to 
the right great toe. Upon examination in April 2006, the 
examining physician diagnosed severe degenerative changes of 
the metatarsophalangeal (MTP) joint with exuberant 
osteophytosis shown on x-ray.  The Veteran had significantly 
decreased range of motion in the right great toe such that he 
was unable to significantly extend or flex that toe beyond 5 
degrees.  Furthermore, the examiner opined that, per history 
of the event, as credibly described by the Veteran, the crush 
injury to the right toe is related to the Veteran's military 
service.  VA examination, April 2006.  

Based upon the foregoing, the Board finds credible and 
competent evidence of a current disability, an in-service 
injury, and a causal relationship or nexus between the in-
service injury and the current disability.  On this basis, 
service connection for residuals of a crush injury to the 
right great toe is warranted.  38 C.F.R. § 3.303 (2009).  


ORDER

Service connection for residuals of a crush injury to the 
right great toe is granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


